Memorandum Opinion and Order
Watson, Judge:
Plaintiff has moved to compel disclosure of certain information it requested of defendant.
In the present posture of this case a request for the names and positions of the people involved in the “formulation” of ORE Ruling 202-71 (which resulted in the disputed classification) and for a statement of their activity in connection with the ruling as well as the identification of written material they consulted is not objectionable.
The reasonable probability that the requested information will yield evidence related to plaintiff’s claim that this ruling was a “rule” issued in violation of the Administrative Procedure Act, 5 USC § 551 et seq. is more compelling than the defendant’s objections. The objections are made not so much to the identifying information requested as to the likelihood this will léad to objectionable inquiries into the mental processes, opinions and communications of these persons. That problem can be met if and when it arises.
For the moment, the inquiries appear reasonably calculated to yield evidence on the nature of ORE Ruling 202-71 and the issue *274of compliance with the Administrative Procedure Act without requiring the disclosure of objectionable material.
Defendant having supplied a copy of OR.It Ruling 202-71 and the letter of June 3, 1970, that portion of the motion to compel has been rendered moot. The answer to interrogatory No. 5(a) is adequate, and no reason to compel a further answer has been justified.
For the above reasons, it is
Okdebbd that plaintiff’s motion to compel disclosure with respect to interrogatories 1, 2, 3 and 4 of its second set of interrogatories directed to defendant be, and the same hereby is, granted.
As to all other matters plaintiff’s motion is denied.